Order filed, November 6, 2017.




                                           In The
                                  Court of Appeals
                                         For The
                             First District of Texas
                                       ____________

                                   NO. 01-17-00659-CR

                           KOMBILA ESSONGUE, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 262nd District Court
                               Harris County, Texas
                            Trial Court Case 1518925



                                          ORDER

       The reporter’s record in this case was due 10/02/2017. See Tex. R. App. P. 35.1.
On 10/04/20177, this court ordered the court reporter to file the record within 30 days.
The record has not been filed with the court. Because the reporter’s record has not been
filed timely, we issue the following order.

       We order Mattie Kimble, the official (or substitute) court reporter, to file the
record in this appeal, if any, within 30 days of the date of this order.
       No further extension will be entertained absent exceptional circumstances. The
trial and appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If the reporter does not timely file the record
as ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                           PER CURIAM